Case 20-00662-jw    Doc 48-1 Filed 04/06/20 Entered 04/06/20 15:14:55   Desc
                   Exhibit Settlement Agreement Page 1 of 9
Case 20-00662-jw    Doc 48-1 Filed 04/06/20 Entered 04/06/20 15:14:55   Desc
                   Exhibit Settlement Agreement Page 2 of 9
Case 20-00662-jw    Doc 48-1 Filed 04/06/20 Entered 04/06/20 15:14:55   Desc
                   Exhibit Settlement Agreement Page 3 of 9
Case 20-00662-jw    Doc 48-1 Filed 04/06/20 Entered 04/06/20 15:14:55   Desc
                   Exhibit Settlement Agreement Page 4 of 9
Case 20-00662-jw    Doc 48-1 Filed 04/06/20 Entered 04/06/20 15:14:55   Desc
                   Exhibit Settlement Agreement Page 5 of 9
Case 20-00662-jw    Doc 48-1 Filed 04/06/20 Entered 04/06/20 15:14:55   Desc
                   Exhibit Settlement Agreement Page 6 of 9
Case 20-00662-jw    Doc 48-1 Filed 04/06/20 Entered 04/06/20 15:14:55   Desc
                   Exhibit Settlement Agreement Page 7 of 9
Case 20-00662-jw    Doc 48-1 Filed 04/06/20 Entered 04/06/20 15:14:55   Desc
                   Exhibit Settlement Agreement Page 8 of 9
Case 20-00662-jw    Doc 48-1 Filed 04/06/20 Entered 04/06/20 15:14:55   Desc
                   Exhibit Settlement Agreement Page 9 of 9
